         Case 1:20-cv-00400-GHW Document 32 Filed 04/20/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


NOVARTIS INTERNATIONAL
PHARMACEUTICAL AG,
                                                 Case No. 20-cv-00400-GHW
              Plaintiff,
                                                 Hon. Gregory H. Woods
       v.

INCYTE CORPORATION,

              Defendant.



              NOTICE OF MOTION TO DISMISS THE COMPLAINT
       OF PLAINTIFF NOVARTIS INTERNATIONAL PHARMACEUTICAL AG
         PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 12(b)(6)

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law and

supporting papers, Defendant Incyte Corporation hereby moves this Court for an order pursuant

to Federal Rules of Civil Procedure 12(b)(6) dismissing with prejudice the complaint of Plaintiff

Novartis International Pharmaceutical AG. Response and reply papers are to be filed pursuant to

the Court’s March 30, 2020 Order (ECF No. 26).

 New York, New York                                QUINN EMANUEL URQUHART
 Dated: April 20, 2020                              & SULLIVAN, LLP

                                                   By: /s/ Richard I. Werder, Jr.
                                                   Richard I. Werder, Jr.
                                                   F. Dominic Cerrito
                                                   Eric Stops
                                                   Daniel P. Mach
                                                   51 Madison Avenue, 22nd Floor
                                                   New York, New York 10010
                                                   Tel. (212) 849-7000
                                                   Fax (212) 849-7400
                                                   rickwerder@quinnemanuel.com
                                                   nickcerrito@quinnemanuel.com
                                                   ericstops@quinnemanuel.com
                                                   danielmach@quinnemanuel.com

                                                   Attorneys for Defendant Incyte Corporation
